Citation Nr: 1540343	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to October 1975.  He also had reservist service from November 1975 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying, among other issues, the claim currently on appeal.  

In a July 2009 notice of disagreement, the Veteran contested the issue herein on appeal, as well as, the denial of his claim for left ear hearing loss, tinnitus, and a skin disorder.  In a December 2011 rating decision, the RO granted entitlement to service connection for tinnitus rated as 10 percent disabling effective October10, 2008, left ear hearing loss rated as noncompensably disabling effective October 10, 2008, and for dermatitis with residual scar, also rated as noncompensably disabling effective October 10, 2008.  The Veteran has not expressed disagreement with any aspect of these determinations.  Since this represents a full grant of the benefit on appeal concerning these issues, they are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.





FINDINGS OF FACT

1.  There is no evidence of a diagnosis of right ear hearing loss during active military service or within one year of separation from active service, or treatment for any associated symptomatology during this time. 
 
2.  The preponderance of the evidence of record demonstrates that the Veteran's current right ear hearing loss did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters sent to the Veteran in November 2008 and March 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  These letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's available service treatment records, military personnel records, and private treatment records.  Also, the Veteran received a VA audiometric examination in March 2010, and VA has obtained a copy of this examination report.    Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran seeks service connection for a right ear hearing loss disability.  The Veteran contends that exposure to noise during service caused his condition.  After review of the evidence, the Board finds against the Veteran's claim.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

As noted above, the Veteran had active duty service in the Navy, along with reservist service in the U.S. Naval Reserve.  Service personnel records list his military occupational specialty (MOS) during his active duty service as an avionics electronics technician; his MOS during his service in the U.S. Naval Reserve is listed as an air crewman.  

The Veteran was afforded an enlistment examination in July 1967.  An authorized audiological evaluation was performed as part of this examination, revealing pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

In December 1971, an authorized audiological evaluation was performed as part of an examination, revealing pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
In February 1975, authorized audiological evaluation was performed as part of an annual examination, revealing pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5

The Veteran was also afforded a separation examination in October 1975.  Examination revealed the following pure tone thresholds, in decibels, on the authorized Audiological evaluation:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5

As such, the Veteran was not suffering from hearing loss of the right ear, for VA rating purposes, at the time of enlistment or separation with the Navy.  As noted above, for VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The record contains a Reserves examination report dated May 1976.  An authorized audiological evaluation was performed as part of this examination, revealing pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

The above audiometric results reflect that the Veteran was not suffering from right ear hearing loss, for VA purposes, within a year of his separation from active duty.  See 38 CFR § 3.385.  There is no further evidence of treatment for hearing loss or audiological evaluations of the right ear during the Veteran's service with the U.S. Naval Reserve.  Regrettably, a separation examination is not of record.

The Board notes that more recent records confirm that the Veteran now suffers from right ear hearing loss, for VA purposes.  According to a September 2008 private audiological examination at Audioscope Audiology, pure tone thresholds, in dB, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
50
60

As such, the Veteran's auditory thresholds met the criteria for a finding of right ear hearing loss, for VA purposes, at this time.  See 38 C.F.R. § 3.385.  The Veteran was diagnosed with "precipitously sloping sensorineural hearing loss above 2000 Hz."

The Veteran was subsequently afforded a VA audiometric examination in March 2010.  The Veteran reported that he was exposed to noise from his work on the flight deck and flight line and from his berthing's close proximity to the catapult.  He indicated that hearing protection (single layer) was used as required.  He denied any other non-military noise exposure.  He denied any history of ear infections, ear trauma, ear surgery, vertigo, head injury, or family history of hearing loss.  
Audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
60
70

Speech audiometry revealed speech recognition ability of 92 percent, meeting the requirements for hearing loss for VA purposes under 38 C.F.R. § 3.385.  The examiner interpreted these results to reveal normal hearing at 250-2000 Hz with a moderately-severe to severe sensorineural hearing loss at 3000-6000 Hz before rising back to a moderately-severe loss at 8000 Hz.  The examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of military noise exposure.  The examiner explained that entrance and exit examinations revealed that the Veteran had normal hearing in the right ear upon entrance to and exit from the military.  In addition, while a significant threshold shift was noted at 4000 Hz for the left ear, there were no significant shifts noted for the right ear.  Results from the current VA examination revealed a moderately-severe to severe sensorineural hearing loss at 3000-6000 Hz; however, the examiner stated that this would be considered a significantly post-active duty documentation of hearing loss for the right ear.  As the Veteran's hearing was normal upon exit from the military and in the absence of any evidence of any complaint of, diagnosis of or treatment for hearing loss within a reasonable time post-active duty, the examiner thus concluded that the Veteran's current right ear hearing loss was less likely than not caused by or a result of military noise exposure.

The records of treatment from the Veteran's active duty service fail to reflect that he suffered from hearing loss of the right ear, for VA purposes.  Audiometric findings performed at this time also reflected that pure tone thresholds did not meet the definition of hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Audiometric findings were within normal limits upon entrance and separation examination, as well as, in December 1971 and February 1975 examinations.  There is no evidence of right ear hearing loss, for VA purposes, until 2008 - approximately 33 years after separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In the present case, the lack of complaints for hearing loss of the right ear tends to suggest that hearing loss did not exist since the Veteran's active duty. 

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his right ear hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A.            § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions. 

The Board also recognizes that the Veteran reported continued noise exposure during his U.S. Naval Reserve service.  See January 2012 VA-Form 9.  However, U.S. Naval Reserve records do not reflect right ear hearing loss.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  In other words, service connection is available for injuries but not diseases sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994). While hearing loss is a disease, acoustic trauma sustained during a period of ACDUTRA or INACDUTRA would constitute an injury for the purposes of these laws and regulations.  The record contains no evidence, however, of a disease or injury during a period of ACDUTRA, or an injury during a period of INACDUTRA that resulted in hearing loss of the right ear.  Essentially, there is no indication that his current right ear hearing loss is due to a disease or injury incurred during his reservist service.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.
ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


